Title: To Alexander Hamilton from Rufus King, 4 March 1799
From: King, Rufus
To: Hamilton, Alexander



London Mar 4. 1799.

Our opinions do not differ upon a very important subject, that has more than once been mentioned in our correspondence: I am intirely ignorant of the Sentiments of the Pr. tho’ I have again and again treated of it, and sometimes with earnestness, in my Dispatches This silence gives me some inquietude. Mr. G. will send you the Reflections that have occurred to him, and will also explain the motives for putting them into your Hands. I cannot at this distance decide upon the Expediency of publishing these Reflections, but I am much inclined to recommend it, as all our Conjectures explained & confirmed by every thing we see, injoin upon us to look for Safety only in our own courage & upon our own Continent.
With perfect regards and attachment   I am my Dear sir   Yr ob Ser

K.
A. Hamilton Esqr.

